           Entered: October 15th, 2018
                                           Case 18-14827         Doc 31        Filed 10/15/18    Page 1 of 2
           Signed: October 12th, 2018

           SO ORDERED
           NO TIMELY OPPOSITION FILED.




                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                          FOR THE DISTRICT OF MARYLAND
                                                                BALTIMORE DIVISION
                              In re:
                              ROY A. WALLACE,                                                   CHAPTER 13
                                                 DEBTOR.                                        CASE NO. 18-14827
                              DEUTSCHE BANK NATIONAL TRUST COMPANY,
                              AS TRUSTEE FOR BCAPB LLC TRUST 2007-AB1
                              MORTGAGE PASS-THROUGH CERTIFICATES,
                              SERIES 2007-AB1,
                                         MOVANT,
                              vs.
                              ROY A. WALLACE
                              and ROBERT S. THOMAS, II, TRUSTEE,
                                                 RESPONDENTS.
                                               ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

                                         The Motion for Relief from the Automatic Stay filed by Deutsche Bank National Trust
                              Company, as Trustee for BCAPB LLC Trust 2007-AB1 Mortgage Pass-Through Certificates, Series
                              2007-AB1, its assignees and/or successors in interest (“Movant”), no responsive opposition having
                              been filed with the Court by the Trustee, Debtor, or Counsel for Debtor, it is by the United States
                              Bankruptcy Court for the District of Maryland,
                                         ORDERED that relief from the automatic stay of 11 U.S.C. §362(a) in the above- captioned
                              case is granted in favor of Movant and as to any purchaser at a foreclosure sale conducted at the
                              direction of the Movant under the provisions of the Deed of Trust dated December 28, 2006,
                              regarding the real property commonly known as 2804 Beckon Drive, Edgewood, MD 21040, and
                              recorded among the land records of the city/county of Unknown, Maryland.
                                         ORDERED that entry of this Order shall be deemed to constitute relief from the Automatic
                              Stay as to any interest the Chapter 13 Trustee may have in the subject property.
                                         ORDERED that in the event of foreclosure, if the Debtor fails to voluntarily vacate the
                              premises the successful purchaser may pursue the necessary legal means to obtain possession of
                              the property.




File No. 62488
             Case 18-14827        Doc 31      Filed 10/15/18        Page 2 of 2



          ORDERED that in the event of foreclosure sale of the subject property is consummated
and surplus funds exist as a result of such sale, a copy of the Report of Sale and all Auditor’s
reports shall be served on the Bankruptcy Trustee.
          ORDERED that upon filing of the Report of Sale, the auditor shall be notified of the name
and the address of the Bankruptcy Trustee to whom the surplus must be paid.
          ORDERED that the provisions set forth in this Order shall apply to any subsequent
assignee of the Movant and/or their successors in interest.
          ORDERED that upon entry of this Order, the Chapter 13 Trustee shall be relieved of any
and all obligation to remit payment incident to the arrearages set forth in the Proof of Claim filed by
Movant.




                                         SERVICE LIST
                 Roy A. Wallace
              3425 Tewkesbury Rd
                                                                         Debtor
            Abingdon, MD 21009-1095

                 James R. Logan
              2419 Maryland Avenue
                                                                   Counsel for Debtor
               Baltimore, MD 21218

               Robert S. Thomas, II
           300 E Joppa Road, Suite 409
                                                                   Chapter 13 Trustee
               Towson, MD 21286

  Deutsche Bank National Trust Company, as
   Trustee for BCAPB LLC Trust 2007-AB1
  Mortgage Pass-Through Certificates, Series
                   2007-AB1                                              Movant
             3476 Stateview Blvd.
              Fort Mill, SC 29715

                 Randa S. Azzam
               RAzzam@siwpc.com
                611 Rockville Pike
                                                                  Counsel for Movant
                    Suite 100
               Rockville, MD 20852




                                        END OF ORDER
